                        EXHIBIT E

Redline of Revised Proposed Bar Date Order (Without Exhibits)
                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


    In re:                                                  Chapter 11
                           1
    USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                          Debtor.


         ORDER APPROVING DEBTOR’S MOTION FOR ORDER ESTABLISHING
         DEADLINES FOR FILING PROOFS OF CLAIM AND APPROVING FORM
                      AND MANNER OF NOTICE THEREOF

             This matter came before the Court on the Debtor’s Motion For Order Establishing

Deadlines For Filing Proofs Of Claim And Approving Form And Manner Of Notice Thereof (the



1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
“Motion”), 2 filed by USA Gymnastics as debtor and debtor in possession (the “Debtor”), for the

entry of an order (this “Bar Date Order”) pursuant to sections 501 and 502 of title 11 of the United

States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) and Rules 2002(a), 3001, 3002,

and 3003 of the Federal Rules of Bankruptcy Procedure; and upon the Court’s consideration of the

objections filed to the Motion by the Additional Tort Claimants Committee of Sexual Abuse

Survivors, Kelly Doe, and the Indiana Attorney General (the “Objections”) [Dkts. 255, 261, and

269] and the Debtor’s reply to those objections [Dkt. __]; the Court finds finding that (i) it has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this matter is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); (iii) the relief requested in the Motion is in the best

interests of the Debtor, its estate, and creditors; and after due deliberation, and good and sufficient

cause appearing therefore, the Court hereby determines the Motion should be GRANTED.

          IT IS HEREBY ORDERED:

          1.      The Motion is granted as set forth herein.

          1.2.    The Objections are overruled.

          2.3.    The Personalized Proof of Claim Form, the Sexual Abuse Proof of Claim Form, the

General Bar Date Notice, the Sexual Abuse Claims Bar Date Notice, the Publication Notice, and

the Confidentiality Agreement substantially in the forms attached to the Motionhereto as Exhibits

B1, C2, D3, E4, F5, and G6, respectively, are approved in all respects. The form and manner of

notice of the Bar Dates approved herein are deemed to fulfill the notice requirements of the

Bankruptcy Code, the Bankruptcy Rules, and the Local Rules for the Bankruptcy Court for the

Southern District of Indiana, and notice of the Bar Dates in the form and manner as proposed by

the Debtor herein is fair and reasonable and will provide good, sufficient, and due notice to all


2
    Capitalized terms used herein and not defined shall have the meanings given to them in the Motion.


                                                      2
creditors of their rights and obligations in connection with claims they may assert against the

Debtor’s estate in this chapter 11 case. Accordingly, the Debtor is authorized and directed to serve

and/or publish the Bar Date Notice Packages in the manner described herein and in the Motion.

       3.4.    Except as otherwise provided herein, all persons and entities that assert a claim (as

defined in section 101(5) of the Bankruptcy Code) against the Debtor which arose before

December 5, 2018 (the “Petition Date”), including both Survivors asserting Sexual Abuse Claims

and other creditors, shall submit a written proof of such Claim so that it is actually received on or

before 4:00 p.m. (prevailing Eastern time) on April 26, 2019 (the “General Bar Date” and the

“Sexual Abuse Claims Bar Date”) by Omni Management Group, Inc. (the “Claims Agent”), in

accordance with this Bar Date Order.

       4.5.    For the purposes of determining whether an individual should submit a General

Claim or Sexual Abuse Claim, sexual abuse is defined as any and all acts or omissions that the

Debtor may be legally responsible for that arise out of, are based upon, or involve sexual conduct

or misconduct, sexual abuse or molestation, sexual exploitation, indecent assault and/or battery,

rape, pedophilia, ephebophilia, or sexually related psychological or emotional harm, humiliation,

anguish, shock, sickness, disease, disability, dysfunction, or intimidation, or any other sexual

misconduct or injury, or contacts or interactions of a sexual nature between an adult or child and

a medical professional, coach, trainer, therapist, volunteer, or other authority figure affiliated with

the Debtor, or any current or former employee or volunteer of the Debtor, or any other person for

whose acts or failures the Debtor is or was allegedly responsible, or the alleged failure by the

Debtor or its agents, employees, or volunteers to report the same. An adult or child may have been

sexually abused whether or not this activity involved explicit force, whether or not this activity




                                                  3
involved genital or other physical contact, and whether or not there was physical, psychological,

or emotional harm to the adult or child.

       5.6.    Proofs of Claim asserted by governmental units must be submitted so as to be

actually received by the Claims Agent on or before 4:00 p.m. (prevailing Eastern time) on June

3, 2019 (the “Governmental Bar Date”), the date that is 180 days from the Petition Date.

       6.7.    If the Debtor amends or supplements its Schedules of Assets and Liabilities and/or

Statement of Financial Affairs (the “Schedules”) subsequent to the date hereof, the Debtor shall

provide notice of any amendment or supplement to the holders of Claims affected thereby. The

Debtor shall also provide such claimants with notice that they may be entitled to file amended or

original Proofs of Claim in light of the amendment(s) to the Schedules, but that they must do so

on or before the later of: (a) the General Bar Date; or (b) 30 days after the holder of a claim is

served with notice that the Debtor amended its Schedules to identify, reduce, delete, or change the

amount, priority, classification, or other status of such claim (the “Amended Schedules Bar

Date”).

       7.8.    Any person or entity that holds a Claim arising from the rejection of an executory

contract or unexpired lease must submit a Proof of Claim based on such rejection on or before the

later of: (a) the General Bar Date; or (b) any date the Court may fix in the applicable order

authorizing such rejection or, if no such date is provided, 30 days from the date of entry of such

order (the “Rejection Bar Date”). The Debtor will provide notice of the Rejection Bar Date to the

contract or lease counterparty whose contract or lease is being rejected at the time the Debtor

rejects any executory contract or unexpired lease.

       8.9.    The Debtor shall mail to all known creditors other than Survivors who do not

have claims other than Sexual Abuse Claims a Personalized Proof of Claim Form substantially




                                                4
in the form attached hereto as Exhibit B 1to the Motion, which is hereby approved, indicating on

the form how the Debtor has listed each creditor’s Claim in the Schedules (including the amount

of the Claim; whether the Claim has been scheduled as contingent, unliquidated, or disputed;

whether the Claim is listed as secured, unsecured priority, or general unsecured; and that the

Personalized Proof of Claim Form should not be used to assert a Sexual Abuse Claim).

       9.10.   The following procedures shall apply to the submission of all Proofs of Claim

other than for Sexual Abuse Claims against the Debtor in this chapter 11 case:

               a.     Each Proof of Claim asserting a General Claim, Governmental
                      Claim, Amended Schedules Claim, or Rejection Claim must be
                      submitted so as to actually be received by the Claims Agent on or
                      before the applicable Bar Date either by: (i) the interface available
                      on          the          Claims           Agent’s            website:
                      https://omnimgt.com/usagymnastics; or (ii) first-class U.S. Mail,
                      overnight mail, or hand-delivery at the following address: USA
                      Gymnastics Claims Processing, c/o Omni Management Group, 5955
                      DeSoto Avenue, Suite 100, Woodland Hills, California 91367;
                      provided, for the avoidance of doubt, PROOFS OF CLAIM
                      SUBMITTED BY FACSIMILE OR ELECTRONIC MAIL
                      WILL NOT BE ACCEPTED AND WILL NOT BE DEEMED
                      TIMELY SUBMITTED.

               b.     Each Proof of Claim asserting a General Claim, Governmental
                      Claim, Amended Schedules Claim, or Rejection Claim must: (i) be
                      written in English; (ii) include a Claim amount denominated in
                      United States dollars; (iii) conform substantially with the
                      Personalized Proof of Claim Form or Official Form 410; (iv) be
                      signed or electronically transmitted, through the interface available
                      on        the        Claims        Agent’s         website        at:
                      https://omnimgt.com/usagymnastics by the claimant or by an
                      authorized agent or legal representative of the claimant; and
                      (v) unless otherwise consented to by USAG in writing, include
                      supporting documentation unless voluminous, in which case a
                      summary must be attached or an explanation provided as to why
                      documentation is not available.

               c.     Parties who submit a Proof of Claim asserting a General Claim,
                      Governmental Claim, Amended Schedules Claim, or Rejection
                      Claim by mail and who wish to receive proof of receipt thereof must
                      include an additional copy of their Proof of Claim and a self-
                      addressed, stamped envelope.


                                                5
       10.11. Sexual Abuse Claims shall be submitted on a Sexual Abuse Proof of Claim Form

substantially in the form attached as hereto as Exhibit C 2to the Motion. The following procedures

shall apply to the submission of Sexual Abuse Claims against the Debtor in this chapter 11 case:

               a.     Each Sexual Abuse Proof of Claim Form, including any supporting
                      documentation, must be submitted so as to actually be received by
                      the Claims Agent on or before the Sexual Abuse Claims Bar Date
                      by: (a) the interface available on the Claims Agent’s website at
                      https://omnimgt.com/usagymnastics/sexualabuseclaims; or (b) first-
                      class U.S. Mail, overnight mail, or hand-delivery at the following
                      address: USA Gymnastics Sexual Abuse Claims Processing, c/o
                      Omni Management Group, 5955 DeSoto Avenue, Suite 100,
                      Woodland Hills, California 91367; provided, for the avoidance of
                      doubt, SEXUAL ABUSE PROOF OF CLAIM FORMS
                      SUBMITTED BY FACSIMILE OR ELECTRONIC MAIL
                      WILL NOT BE ACCEPTED AND WILL NOT BE DEEMED
                      TIMELY SUBMITTED.

               b.     Each Sexual Abuse Proof of Claim Form must: (i) be written in
                      English; (ii) conform substantially with the Sexual Abuse Proof of
                      Claim Form provided by USAG; and (iii) be signed or electronically
                      transmitted by the Survivor asserting the Sexual Abuse Claim or by
                      an authorized agent or legal representative of the Survivor.

               c.     Survivors who submit a Sexual Abuse Proof of Claim Form by mail
                      and who wish to receive proof of receipt thereof must include an
                      additional copy of their Sexual Abuse Proof of Claim Form and a
                      self-addressed, stamped envelope.

       11.12. The following “Confidentiality Protocol” with respect to the Sexual Abuse Claims

shall apply:

               a.     Survivors are directed not to file a Sexual Abuse Proof of Claim
                      Form with the Court. Instead, the Sexual Abuse Proof of Claim
                      Form must be: (i) submitted electronically using the interface
                      available      on     the      Claims    Agent’s        website    at:
                      https://omnimgt.com/usagymnastics/sexualabuseclaims;                or
                      (ii) mailed or delivered to the Claims Agent at the following address:
                      USA Gymnastics Sexual Abuse Claims Processing, c/o Omni
                      Management Group, 5955 DeSoto Avenue, Suite 100, Woodland
                      Hills, California 91367.

               b.     Submitted Sexual Abuse Proof of Claim Forms will not be available
                      to the general public unless the Survivor designates otherwise on the


                                                6
                        Sexual Abuse Proof of Claim Form. The Confidentiality Protocol is
                        for the benefit of the Survivors. Accordingly, Survivors may elect to
                        make any of the information contained in their submitted Sexual
                        Abuse Proof of Claim Form public.

                c.      Sexual Abuse Proof of Claim Forms submitted by Survivors shall
                        be held and treated as confidential by the Claims Agent, the Debtor,
                        and the Debtor’s counsel and upon request by the parties listed
                        below (the “Permitted Parties”), subject to each Permitted Party,
                        the Debtor, and its professionals executing and returning to the
                        Debtor’s counsel (with a copy to counsel to the Sexual Abuse
                        Survivors’ Committee) a confidentiality agreement substantially in
                        the form attached to the Motion hereto as Exhibit 6G (the
                        “Confidentiality Agreement”) by which they agree to keep the
                        information provided in a Sexual Abuse Proof of Claim Form
                        confidential.
                                                 3
        12.13. The Permitted Parties include:

                a.      counsel to the Debtor retained pursuant to an order of the
                        Bankruptcy Court;

                b.      officers, directors, and employees of the Debtor necessary to
                        assist the Debtor and its counsel in reviewing and analyzing
                        the Sexual Abuse Claims;

                c.      the Claims Agent;

                d.      counsel for the Sexual Abuse Survivors’ Committee;

                e.      members of the Sexual Abuse Survivors’ Committee and
                        their personal counsel (after the Sexual Abuse Proof of
                        Claim Form has been redacted to remove the Survivor’s
                        name, address, any other personally identifying information,
                        and the signature block);

                f.      the United States Trustee;

                g.      insurance companies (including their successors) that
                        provided insurance that may cover the claims described in
                        the Sexual Abuse Proof of Claim Forms, including



3
  With the exception of counsel the Debtor retained pursuant to order of this Court, counsel to the Sexual
Abuse Survivors’ Committee, the United States Trustee’s attorneys, and the Claims Agent, each Permitted
Party receiving access to the Sexual Abuse Proof of Claim Forms (or any information aggregated or derived
therefrom) must execute the Confidentiality Agreement.


                                                     7
                      authorized claim administrators of such             insurance
                      companies and their reinsurers and attorneys;

               h.     any future or unknown claims representative;

               i.     any special arbitrator, mediator, or claims reviewer
                      appointed to review and resolve the claims of Survivors;

               j.     any trustee, or functional equivalent thereof, appointed to
                      administer payments to Survivors;

               k.     any person with the express written consent of the Debtor
                      and the Sexual Abuse Survivors’ Committee upon seven (7)
                      business days’ notice to Sexual Abuse Claimants; and,

               l.     such other persons as the Court determines should have the
                      information in order to evaluate Sexual Abuse Claims upon
                      seven (7) business days’ notice to Sexual Abuse Claimants.

       13.14. In accordance with Bankruptcy Rule 3003(c)(2) and except as provided below, all

persons and entities holding pre-petition claims, including, without limitation, the following

entities, must file Proofs of Claim on or before the Bar Date applicable to their Claim:

               a.     Any person or entity whose pre-petition claim against the
                      Debtor is not listed in the Schedules or whose pre-petition
                      claim is listed in the Schedules but is listed as disputed,
                      contingent, or unliquidated and that desires to participate in
                      this case or share in any distribution in this case;

               b.     Any person or entity that believes that its pre-petition claim
                      is improperly classified in the Schedules or is listed in an
                      incorrect amount and that desires to have its claim allowed
                      in a classification or amount other than that identified in the
                      Schedules; and,

               c.     Any Survivor who believes that he or she has a Sexual Abuse
                      Claim, including but not limited to Survivors who have
                      previously filed lawsuits or asserted claims against the
                      Debtor, and Survivors who have never filed a lawsuit,
                      asserted a claim against the Debtor, entered into a settlement,
                      or reported their abuse.

       14.15. The following persons or entities are not required to file a proof of claim on or

before any applicable Bar Date:



                                                 8
                a.     Any person or entity that has already properly filed a proof
                       of claim against the Debtor with the Clerk of the Court for
                       the United States Bankruptcy Court for the Southern District
                       of Indiana, or with the Claims Agent; provided, however,
                       that a Survivor who previously filed a Sexual Abuse
                       Claim on a standard proof of claim form (e.g., Official
                       Form 410) must re-file that Claim using the Sexual
                       Abuse Proof of Claim Form on or before the Sexual
                       Abuse Claims Bar Date for it to be timely filed; and
                       further provided, that the Debtor shall give such Survivor
                       prompt notice that the Survivor must re-file the Claim;

                b.     Any person or entity: (i) whose claim is listed in the
                       Schedules or any amendments thereto; and (ii) whose claim
                       is not described therein as “disputed,” “contingent,” or
                       “unliquidated;” and (iii) who does not dispute the amount or
                       classification of its claim as set forth in the Schedules;

                c.     Any person or entity that asserts an administrative expense
                       claim against the Debtor pursuant to section 503(b) and
                       section 507(a)(2) of the Bankruptcy Code; provided,
                       however, that any person or entity asserting a claim entitled
                       to administrative expense status under section 503(b)(9) of
                       the Bankruptcy Code must assert such claim by filing a Proof
                       of Claim on or prior to the General Bar Date;

                d.     Any person or entity whose claim against the Debtor has
                       been allowed by an order of the Court entered on or before
                       the applicable Bar Date; and,

                e.     Any person or entity whose claim has been paid in full;
                       provided, however, this subsection does not include
                       Survivors or others who were paid pursuant to
                       settlement agreements but who believe they have
                       additional claims against the Debtor beyond what was
                       agreed to in the applicable settlement agreement.

       15.16. The Debtor shall retain the right to: (i) dispute, or assert offsets or defenses against,

any filed claim or any claim listed or reflected in the Schedules as to nature, amount, liability,

classification or otherwise; and (ii) subsequently designate any claim as disputed, contingent, or

unliquidated.




                                                  9
       16.17. Nothing contained herein shall constitute a waiver by the Debtor of (a) any defenses

in connection with any claims that are asserted against it; or (b) the right to assert that any claims

are barred by applicable statutes of limitations.

       17.18. In accordance with Bankruptcy Rule 3003(c)(2), any person or entity that is

required, but fails, to submit a Proof of Claim in accordance with this Bar Date Order on or before

the applicable Bar Date will be forever barred, estopped, and enjoined from asserting such Claim—

including any Sexual Abuse Claim—against the Debtor, and the Debtor and its property will be

forever discharged from any and all indebtedness or liability with respect to or arising from that

Claim. Moreover, such creditor will be prohibited from (a) voting on any chapter 11 plan filed in

this chapter 11 case on account of such Claim, and (b) participating in any distribution in this

chapter 11 case on account of such Claim.

       18.19. The notice substantially in the form attached as Exhibit D 3 hereto o the Motionis

approved and shall be deemed adequate and sufficient if served by first-class mail at least 60 days

prior to the General Bar Date upon:

               a.      the U.S. Trustee for the Southern District of Indiana;

               b.      counsel to the Sexual Abuse Survivors’ Committee;

               c.      any persons or entities that have requested notice of the proceedings in this
                       chapter 11 case pursuant to Bankruptcy Rule 2002;

               d.      all persons or entities that have submitted Proofs of Claim against USAG;

               e.      all known creditors and other known holders of potential Claims against
                       USAG, including all persons or entities listed in the Schedules for which
                       USAG has addresses;

               f.      all parties to executory contracts and unexpired leases of USAG;

               g.      all parties to litigation with USAG and their counsel (if known);

               h.      the United States Olympic Committee;



                                                    10
               i.     the United States Attorney for the Southern District of Indiana;

               j.     the Internal Revenue Service for the Southern District of Indiana;

               k.     the Indiana Attorney General’s office; and,

               l.     any additional persons and entities as deemed appropriate by USAG;
                      provided, however, that the General Bar Date Notice Package will not
                      be sent to Survivors, as Survivors will be sent the Sexual Abuse Claims
                      Bar Date Notice Package.

       19.20. The notice substantially in the form attached hereto as Exhibit E 4 to the Motion is

approved and shall be deemed adequate and sufficient if served by first-class mail at least 60 days

prior to the Sexual Abuse Claims Bar Date upon known Survivors (to the extent a mailing address

is reasonably available) and/or to counsel who have appeared for such known Survivors who:

               a.     filed, or threatened to file, lawsuits against the Debtor, alleging they were
                      abused;

               b.     contacted the Debtor to report that they were survivors of abuse, whether or
                      not the individual’s claim was considered to be substantiated and regardless
                      of whether the report was written or verbal;

               c.     entered into a settlement agreement with the Debtor stemming from
                      allegations of abuse; or,

               d.     received payment from the Debtor as a result of an allegation of abuse.

       20.21. Pursuant to Bankruptcy Rules 2002(f) and 2002(l), the Debtor shall publish a form

of the General Bar Date Notice and the Sexual Abuse Claims Bar Date Notice, substantially in the

form attached as Exhibit F 5 to the Motionhereto, on one occasion in each of The New York Times

(National Edition) and USA Today (National Edition), at least 28 days prior to the General Bar

Date and Sexual Abuse Claims Bar Date. The publication thereof is hereby approved and deemed

good, adequate, and sufficient publication notice of the Bar Dates.

       21.22. The Debtor shall also provide further notice of the Sexual Abuse Claims Bar Date

by taking the following measures:



                                                11
              a.     Upon entry of the Bar Date Order, the Debtor will cause the Claims Agent
                     to post component parts of the Sexual Abuse Claims Bar Date Notice
                     Package on the case website at: https://omnimgt.com/usagymnastics.

              b.     Upon entry of the Bar Date Order the Debtor will post the Sexual Abuse
                     Claims Bar Date Notice Package on its website at: www.usagym.org, on its
                     Facebook page at: https://www.facebook.com/USAGymnastics/, and on its
                     Twitter feed at: https://twitter.com/USAGym (including “pinning” the
                     notice to the Debtor’s Twitter page), and the Debtor will post the Publication
                     Notice on its Instagram and SnapChat accounts.

              c.     The Debtor will maintain a toll free number which may be used by
                     Survivors to ask questions or obtain copies of the Sexual Abuse Claims Bar
                     Date Notice Package or parts thereof.

              d.     Within one week of the service of the Sexual Abuse Claims Bar Date Notice
                     Package, the Debtor will mail or e-mail a copy of the Sexual Abuse Claims
                     Bar Date Notice to each gymnasium or similar facility that is a member of,
                     or affiliated with, USAG. The Debtor shall include in such mailing or e-
                     mail a letter from USAG requesting that the gymnasium or facility give
                     notice to its members of the Sexual Abuse Claims Bar Date Notice Package.

              e.     The Debtor shall provide notice of the Sexual Abuse Claims Bar Date by
                     publication on one occasion in each of The New York Times (National
                     Edition) and USA Today (National Edition), at least 28 days prior to the
                     Sexual Abuse Claims Bar Date.

              f.     The Debtor shall request placement of the Sexual Abuse Claims Bar Date
                     Notice on the Safesport website.

              g.     The Debtor shall provide notice of the Sexual Abuse Claims Bar Date by
                     publication on one occasion in one or more of the following at least 28 days
                     prior to the Sexual Abuse Claims Bar Date: Gymcastics podcasts,
                     Meetscores website, Inside Gymnastics, International Gymnastics, ESPN
                     Women.

              e.h.   The Debtor will send the Sexual Abuse Claims Bar Date Notice Package to
                     the: the House Energy and Commerce Committee, the House Oversight and
                     Government Reform Committee, the Senate Finance Committee, the
                     Indiana Attorney General, the Texas Attorney General, the Michigan
                     Attorney General, the Texas Rangers, and the United States Attorney for the
                     Western District of Michigan.

       22.23. Any person or entity who desires to rely on the Schedules will have the

responsibility for determining that such person’s or entity’s Claim is accurately listed in the

Schedules.


                                              12
       23.24. The Claims Agent shall provide copies of Sexual Abuse Proofs of Claim to counsel

to the Sexual Abuse Survivors’ Committee (a) within 2 business days of the time it provides copies

of such claims forms to the Debtor (including its counsel); or (b) within 2 business days of a request

for such claims forms from counsel to the Sexual Abuse Survivors’ Committee.

       24.25. Notwithstanding anything to the contrary, the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       25.26. The Debtor and its Claims Agent are authorized to take all actions to effectuate the

relief granted pursuant to this Bar Date Order.

       26.27. Entry of this Order is without prejudice to the right of the Debtor to seek a further

order of this Court fixing a date by which holders of claims not subject to the applicable Bar Dates

established herein must file Proofs of Claim or be barred from doing so.

       27.28. This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation and/or enforcement of this Order.

                                                  ###




                                                  13
